 



Exhibit 10.20
Tennessee Valley Authority, 400 West Summit Hill Drive, Knoxville, Tennessee
37902-1401
John E. Long, Jr.
Executive Vice President
Human Resources
April 21, 2004
Mr. Michael E. Rescoe
Chief Financial Officer and Executive
     Vice President, Financial Services
Tennessee Valley Authority
400 West Summit Hill Drive
Knoxville, Tennessee 37902-1401
Dear Mr. Rescoe:
This confirms our further discussions regarding your continuing employment as
the Chief Financial Officer and Executive Vice President, Financial Services,
with TVA. You have expressed concern that a change in the structure of the TVA
Board and resulting selection of a Chief Executive Officer (CEO) could lead to
your termination.
To address your concern, this confirms that if there is a change in your
reporting relationship with the Board such that you report to a CEO or other
similarly named executive, and if you are asked to leave TVA employment or are
asked to take a position with TVA other than your current position as Chief
Financial Officer and Executive Vice President, Financial Services, prior to
July 10, 2008, TVA will pay you a lump-sum payment in an amount equal to two
years’ of annual compensation. This amount shall not be less than two times the
annual amounts described in our offer letter to you, as amended and dated
June 19, 2003, and further amended hereby.
Annual compensation is defined for purposes of this document as base
compensation (annual salary and annual deferred compensation) and the value of
TVA’s Executive Annual and Long-Term Incentive Plans, measured at 100 percent
achievement of goals.
Such lump-sum payment will be made in two equal installments by wire transfer
into an account that you designate: the first such installment will be made
within 10 days of the effective date of your termination and the second such
payment will be made on the one year anniversary of your termination date. In
the event that you should die after you leave TVA employment but before full
payment, such payments shall not be reduced or offset in any way, and your legal
beneficiary shall direct the payment instructions under this agreement.

 



--------------------------------------------------------------------------------



 



Mr. Michael E. Rescoe
Page 2
April 21, 2004
It is expressly understood that no payment will be made with respect to this
agreement if your termination arises as a result of your malfeasance or gross
negligence which directly results in significant economic harm to TVA.
If the foregoing correctly describes the terms of our discussion, please sign
below my signature and ahead of the Sequential Board Approval, at the indicated
place below.
Sincerely,

              /s/ John E. Long, Jr.
 
John E. Long, Jr.
           
 
            /s/ Michael E. Rescoe
 
Michael E. Rescoe
     

 
Date    
 
           
APPROVED SEQUENTIALLY BY:
           
 
            /s/ Glenn L. McCullough, Jr.
 
Glenn L. McCullough, Jr.
      4-28-04

 
Date    
 
            /s/ Skila Harris
 
Skila Harris
      5/3/04

 
Date    
 
            /s/ Bill Baxter
 
Bill Baxter
      4-23-04

 
Date    

 